MEMORANDUM **
Martin Manuel Sanchez-Barriga, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We dismiss the petition for review.
Sanchez-Barriga contends the notice to appear served in 1998 was legally deficient and the stop-time rule was therefore not triggered until the notice was amended in 2003. We lack jurisdiction to consider this contention because he did not raise it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (requiring administrative exhaustion).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.